Citation Nr: 1233460	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  11-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a rating higher than 10 percent for partial paralysis of the left vocal cord.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from April 1956 to May 1978. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which increased from 0 to 10 percent the rating for the Veteran's left vocal cord disability, retroactively effective from June 16, 2009.  He appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability unless and until he receives the highest possible rating or expressly indicates he is content with a lesser rating, albeit higher than he had).

The Board remanded the claim in May 2012 so the Veteran could have a video-conference hearing at the RO before a Veterans Law Judge (VLJ) of the Board.  The Veteran had this video-conference hearing in July 2012.  The undersigned VLJ presided and a transcript of the hearing is associated with the claims file.

The Board has since, in September 2012, advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c)  (2011).

Since, however, the claim requires further development before being decided on appeal, the Board is remanding the claim to the RO in Muskogee via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result from this additional remand, further development of this claim is essential to its fair disposition.

Related to outstanding records, the Board finds that recent VA treatment records probably exist and have not been obtained and associated with the claims file for consideration.  The most recent VA treatment records in the claims file only date up to May 2011.  There is no indication the Veteran has discontinued his VA treatment.  Because VA has constructive, if not actual, notice of the possible existence of these additional (more recent) records, and because they are potentially relevant to deciding this claim, they, too, must be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additional medical comment also is needed to assist the Board in assessing the severity of the Veteran's left vocal cord disability in terms that specifically comport with the applicable rating criteria.  A higher 30 percent rating, which is the maximum possible rating under the applicable diagnostic code, is warranted if there is consequent hoarseness, with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  Whereas a 10 percent rating, in comparison, requires hoarseness, with inflammation of cords or mucous membrane.  See 38 C.F.R. § 4.97, Diagnostic Code (DC) 6516 (2011).

In assigning a higher 10 percent rating, but denying an even higher 30 percent rating, the RO concluded the Veteran does not have nodules on his vocal cord or the required thickening and hoarseness, etc., which he steadfastly disputed while testifying during his recent July 2012 videoconference hearing before the Board.  He maintained that "everything they[referring to the RO] gave as reason for not increasing it [the evaluation] to 30 percent are things that I actually was undergoing at the time."  He asserted that he'd had nodules on his vocal cord, twice, and that his doctors took the first one off surgically but left the other in place.  He also said he had undergone extensive treatment for his left vocal cord disability, including speech therapy, speaker systems (voice amplification, which he said was a "bust"), gortex implants, and two surgeries with possibly a third forthcoming.  He claimed, and his wife also attested, that his voice is better in the beginning of the day but progressively decreases greatly in quality over the course of the day, becoming more and more raspy and hoarse, indeed, to the point that she often has to repeat what he says to others so they understand.

In other testimony during his hearing, the Veteran alleged the rating agency (RO) did not look at all the relevant evidence in deciding his claim, because if it had it would have been very apparent that he deserves an even higher 30 percent rating since he clearly has all of the necessary manifestations.  He further testified that he had to give up a job helping companies qualify for government contracts, which "set him back" career wise, though he stopped short of alleging that he is unemployable on account of this service-connected disability so as to also warrant granting a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Mayhue v. Shinseki, 24 Vet. App. 273 (2011); and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (collectively indicating that a derivative TDIU claim is raised when a Veteran alleges he is unemployable on account of the disability for which he is requesting a higher rating, meaning incapable of obtaining and maintaining substantially gainful employment because of it versus employment, instead, which would only be considered at most marginal in comparison).

On VA compensation examination in April 2011, so the year prior to the hearing, the examiner acknowledged the Veteran did not have a normal voice and could not raise his voice to overcome background noise, which was a source of irritation and difficulty for him.  Indeed, hoarseness was also apparent in the tone and inflection of his voice during his hearing.  The VA compensation examiner reported that examination of the Veteran's nose was unremarkable for hypertrophy or polyps, or abnormal mucous formation, and that fiberoptic laryngoscopy revealed no abnormalities of the nasal cavity.  The nasopharynx and hypopharynx were clear.  The vocal cords were well visualized, the left cord did not coapt with the right cord in the posterior third, and there was a visible air gap at the posterior third of the glottis during phonation.  Thus, while the examiner noted that examination of the Veteran's nose was unremarkable for polyps or abnormal mucous formation, the examiner did not also comment on whether such was present at the level of the vocal cords.  It is significant the examiner did not address the diagnostic criteria, specifically, including in terms of whether the Veteran's left vocal cord disability was manifested by thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

During an earlier VA compensation examination in July 2009, performed by a private provider on contract with VA, the examiner reported that fiberoptic laryngoscopy revealed a normal nasopharynx, epiglottis, piriform sinuses, and base of tongue, with a decongested left naris.  The Veteran phonated with false vocal cords due to dysphonia plica ventricularis.  His true vocal cords showed good movement, and he had some moderate edema and medial erythema consistent with reflux disease.  Again, though, it is significant the examiner did not address the diagnostic criteria, specifically, including in terms of whether the Veteran's left vocal cord disability was manifested by thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

VA treatment records contemporaneously dated in June 2009 indicate the Veteran presented with secretions adherent to the posterior true vocal cord.  VA treatment records dated in February 2010 indicate his left vocal cord appeared thinner than his right.  Also in February 2010, at the time of the medialization of his left vocal cord with an implant, significant edema was observed.  VA treatment records dated in August 2010 indicate he reported that he had had a left vocal cord nodule removed in 1985.

It appears, then, that his assertion during his July 2012 hearing before the Board that he had nodules on his left vocal cord was at least in partial reference to his history of a left vocal cord removal many years prior to the current appeal period.  He did not testify further as to the date of the second nodule found.  No examiner who has had occasion to evaluate him since the filing of this claim has described findings that mentioned a left vocal cord nodule.  However, it remains unclear whether the left vocal cord disability is manifested by the symptoms contemplated by the diagnostic criteria required for an evaluation higher than 10 percent, specifically, thickening or nodules of cords, polyps, submucous infiltration, 
or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97, DC 6516.


This is significant, as the Veteran's VA treatment records have included notations that could represent evidence of the required thickening or submucous infiltration.  Given the various modalities of treatment he has received, further medical comment is needed to address whether he experiences the specific type of symptoms required for the even higher 30 percent rating.

When assessing a claim, the Board may not consider the absence of evidence as substantive negative evidence, so may not equate one with the other.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  See also Forshey v. Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  In other words, the Board cannot treat the VA compensation examiners' failure to comment on whether the Veteran had certain symptoms or manifestations, including those specifically required for a higher rating, as a per se indication that he necessarily did not.  Cf. Fed.R.Evid. 803(7) (noting that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).  In this case, it is not a situation where silence in regard to a condition can be taken as proof that a doctor did not observe a symptom.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the local VA Medical Center (VAMC) in Oklahoma City, Oklahoma, dated from May 2011 to the present.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1) (2011). 

2.  Thereafter, schedule another VA compensation examination to reassess the severity of the Veteran's service-connected left vocal cord disability.  All necessary diagnostic testing and evaluation should be performed.

The examiner must specifically comment on whether the Veteran's left vocal cord disability is manifested by nodules, considering his and wife's July 2012 hearing testimony before the Board that he has nodules on this vocal cord and his history, recorded in his VA treatment records, of a left vocal record nodule removal in 1985.

The examiner also must specifically comment on whether the Veteran's left vocal cord disability is manifested by:  (1) thickening of the cords, (2) polyps, (3) submucous infiltration, or (4) pre-malignant changes on biopsy. 

3.  Then readjudicate this claim for an even higher rating for this disability in light of the additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



